Exhibit 10.3

 

ODONATE THERAPEUTICS, INC.

GRANT NOTICE FOR 2017 STOCK OPTION PLAN
[INCENTIVE][NONQUALIFIED] STOCK OPTIONS

FOR GOOD AND VALUABLE CONSIDERATION, Odonate Therapeutics, Inc. (“Odonate” or
the “Company”), hereby grants to Participant named below the
[incentive][nonqualified] stock option (the “Option”) to purchase any part or
all of the number of shares of its common stock, par value $0.01 per share (the
“Common Stock”), that are covered by this Option, as specified below, at the
Exercise Price per share specified below and upon the terms and subject to the
conditions set forth in this Grant Notice, the Odonate Therapeutics, Inc. 2017
Stock Option Plan (the “Plan”) and the Standard Terms and Conditions (the
“Standard Terms and Conditions”) promulgated under such Plan, each as amended
from time to time. This Option is granted pursuant to the Plan and is subject to
and qualified in its entirety by the Standard Terms and Conditions.

 

Name of Participant:

 

Grant Date:

 

Number of Shares of Common Stock Covered by Option:

 

Exercise Price Per Share:

 

Expiration Date:

 

Vesting Schedule:

 

This Option [is][is not] intended to qualify as an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended. By accepting this
Grant Notice, Participant acknowledges that he or she has received and read, and
agrees that this Option shall be subject to, the terms of this Grant Notice, the
Plan and the Standard Terms and Conditions.

 

ODONATE THERAPEUTICS, INC.

 

 

 

 

 

Participant Signature

By

 

 

 

Title:

 

 

Address (please print):

 

 

 

 

 

 

 

 

 

 

1

 

--------------------------------------------------------------------------------

 

ODONATE THERAPEUTICS, INC.
STANDARD TERMS AND CONDITIONS FOR
[INCENTIVE][NONQUALIFIED] STOCK OPTIONS

These Standard Terms and Conditions apply to the Options granted pursuant to the
Odonate Therapeutics, Inc. 2017 Stock Option Plan (the “Plan”), which are
identified as [incentive][nonqualified] stock options and are evidenced by a
Grant Notice or an action of the Committee that specifically refers to these
Standard Terms and Conditions. In addition to these Terms and Conditions, the
Option shall be subject to the terms of the Plan, which are incorporated into
these Standard Terms and Conditions by this reference. Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Plan.

1.

Terms of Option

Odonate Therapeutics, Inc. (“Odonate” or the “Company”) has granted to the
Participant named in the Grant Notice provided to said Participant herewith (the
“Grant Notice”) [an incentive][a nonqualified] stock option (the “Option”) to
purchase up to the number of shares of the Company’s common stock, par value
$0.01 per share (the “Common Stock”), set forth in the Grant Notice. The
exercise price per share and the other terms and subject to the conditions of
the Option are set forth in the Grant Notice, these Standard Terms and
Conditions (as amended from time to time), and the Plan. For purposes of these
Standard Terms and Conditions and the Grant Notice, any reference to the Company
shall include a reference to any Subsidiary.

2.

[Incentive][Nonqualified] Stock Option

The Option [is][is not] intended to be an incentive stock option under Section
422 of the Internal Revenue Code of 1986, as amended (the “Code”) and will be
interpreted accordingly. [Section 422 of the Code provides, among other things,
that the Participant shall not be taxed upon the exercise of a stock option that
qualifies as an incentive stock option provided the Participant does not dispose
of the shares of Common Stock acquired upon exercise of such option until the
later of two years after such option is granted to the Participant and one year
after such option is exercised. Notwithstanding anything to the contrary herein,
Section 422 of the Code provides that incentive stock options (including,
possibly, the Option) shall not be treated as incentive stock options if and to
the extent that the aggregate fair market value of shares of Common Stock
(determined as of the time of grant) with respect to which such incentive stock
options are exercisable for the first time by the Participant during any
calendar year (under all plans of the Company and its subsidiaries) exceeds
$100,000, taking options into account in the order in which they were granted.
Thus, if and to the extent that any shares of Common Stock issued under a
portion of the Option exceeds the foregoing $100,000 limitation, such shares
shall not be treated as issued under an incentive stock option pursuant to
Section 422 of the Code.]

2

 

--------------------------------------------------------------------------------

 

3.

Exercise of Option

The Option shall not be exercisable as of the Grant Date set forth in the Grant
Notice. After the Grant Date, to the extent not previously exercised, and
subject to termination or acceleration as provided in these Standard Terms and
Conditions and the Plan, the Option shall be exercisable only to the extent it
becomes vested, as described in the Grant Notice or the terms of the Plan, to
purchase up to that number of shares of Common Stock as set forth in the Grant
Notice, provided that (except as set forth in Section 4(a) below) the
Participant remains employed with the Company and does not experience a
Termination of Employment. The vesting period and/or exercisability of an Option
may be adjusted by the Committee to reflect the decreased level of employment
during any period in which the Participant is on an approved leave of absence or
is employed on a less than full-time basis.

To exercise the Option (or any part thereof), the Participant shall deliver to
the Company a “Notice of Exercise” in a form specified by the Committee,
specifying the number of whole shares of Common Stock the Participant wishes to
purchase and how the Participant’s shares of Common Stock should be registered
(in the Participant’s name only or in the Participant’s and the Participant’s
spouse’s names as community property or as joint tenants with right of
survivorship).

The exercise price (the “Exercise Price”) of the Option is set forth in the
Grant Notice. Odonate shall not be obligated to issue any shares of Common Stock
until the Participant shall have paid the total Exercise Price for that number
of shares of Common Stock. The Exercise Price may be paid in Common Stock, cash
or a combination thereof, including an irrevocable commitment by a broker to pay
over such amount from a sale of the Common Stock issuable under the Option, the
delivery of previously owned Common Stock, withholding of shares of Common Stock
deliverable upon exercise of the Option (but only to the extent share
withholding is made available to the Participant by the Company), or in such
other manners as may be permitted by the Committee.

Fractional shares may not be exercised. Shares of Common Stock will be issued as
soon as practical after exercise. Notwithstanding the above, the Company shall
not be obligated to deliver any shares of Common Stock during any period when
the Company determines that the exercisability of the Option or the delivery of
shares of Common Stock hereunder would violate any federal, state or other
applicable laws.

4.

Expiration of Option

The Option shall expire and cease to be exercisable as of the earlier of: (i)
the Expiration Date set forth in the Grant Notice; or (ii) the date specified
below in connection with the Participant’s Termination of Employment:

(a)If the Participant’s Termination of Employment is by reason of death or
Disability, or by the Company without Cause within 24 months following the
occurrence of a Change in Control, the Participant (or the Participant’s estate,
beneficiary or legal representative) may exercise the entire Option (regardless
of whether then vested or exercisable) until the date that is 12 months
following the date of such Termination of Employment.

3

 

--------------------------------------------------------------------------------

 

(b)If the Participant’s Termination of Employment is for any reason other than
death, Disability, by the Company without Cause within 24 months following the
occurrence of a Change in Control or by the Company for Cause, the Participant
may exercise any portion of the Option that is vested and exercisable at the
time of such Termination of Employment until the date that is one month
following the date of such Termination of Employment. Any portion of the Option
that is not vested and exercisable at the time of such Termination of Employment
(after taking into account any accelerated vesting under Section 10 of the Plan
or any other agreement between the Participant and the Company) shall be
forfeited and canceled as of the date of such Termination of Employment.

(c)If the Participant’s Termination of Employment is by the Company for Cause,
the entire Option, whether or not then vested and exercisable, shall be
immediately forfeited and canceled as of the date of such Termination of
Employment.

5.

Restrictions on Resales of Shares Acquired Pursuant to Option Exercise

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Common Stock issued as a result of the exercise of the Option, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
designed to delay and/or coordinate the timing and manner of sales by
Participant and other optionholders and (c) restrictions as to the use of a
specified brokerage firm for such resales or other transfers.

6.

Income Taxes

The Company shall not deliver shares of Common Stock in respect of the exercise
of any Option unless and until the Participant has made arrangements
satisfactory to the Company to satisfy applicable withholding tax obligations.
Unless the Participant pays the withholding tax obligations to the Company by
cash or check in connection with the exercise of the Option (including an
irrevocable commitment by a broker to pay over such amount from a sale of the
Common Stock issuable under the Option), withholding may be effected, at the
Company’s option, withholding Common Stock issuable in connection with the
exercise of the Option (provided that shares of Common Stock may be withheld
only to the extent that such withholding will not result in adverse accounting
treatment for the Company). The Participant acknowledges that the Company shall
have the right to deduct any taxes required to be withheld by law in connection
with the exercise of the Option from any amounts payable by it to the
Participant (including, without limitation, future cash wages).

7.

Non-transferability of Option

Except as permitted by the Committee or as permitted under the Plan, the
Participant may not assign or transfer the Option to anyone other than by will
or the laws of descent and distribution and the Option shall be exercisable only
by the Participant during his or her lifetime. The Company may cancel the
Participant’s Option if the Participant attempts to assign or transfer it in a
manner inconsistent with this Section 7.

4

 

--------------------------------------------------------------------------------

 

8.

Other Agreements Superseded

The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Participant and Odonate regarding the
Option. Any prior agreements, commitments or negotiations concerning the Option
are superseded.

9.

Limitation of Interest in Shares Subject to Option

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person upon exercise of the Option or
any part of it. Nothing in the Plan, in the Grant Notice, these Standard Terms
and Conditions or any other instrument executed pursuant to the Plan shall
confer upon the Participant any right to continue in the Company’s employ or
service nor limit in any way the Company’s right to terminate the Participant’s
employment at any time for any reason.

10.

No Liability of Company

The Company and any Affiliate which is in existence or hereafter comes into
existence shall not be liable to the Participant or any other person as to: (a)
the non­issuance or sale of shares of Common Stock as to which the Company has
been unable to obtain from any regulatory body having jurisdiction the authority
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any shares hereunder; and (b) any tax consequence expected, but not realized,
by the Participant or other person due to the receipt, exercise or settlement of
any Option granted hereunder.

11.

General

(a)In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

(b)The headings preceding the text of the sections hereof are inserted solely
for convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

(c)These Standard Terms and Conditions shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.

(d)These Standard Terms and Conditions shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of law.

5

 

--------------------------------------------------------------------------------

 

(e)In the event of any conflict between the Grant Notice, these Standard Terms
and Conditions and the Plan, the Grant Notice and these Standard Terms and
Conditions shall control. In the event of any conflict between the Grant Notice
and these Standard Terms and Conditions, the Grant Notice shall control.

(f)All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Committee in its total and absolute
discretion.

(g)Notwithstanding anything herein or in the Plan to the contrary, no
adjustments to the Option and/or any of the terms hereof shall be made pursuant
to Section 10 of the Plan or otherwise in connection with the transactions to be
consummated subsequent to Grant Date but prior to the consummation of the
Company’s initial public offering.

12.

Electronic Delivery

By executing the Grant Notice, the Participant hereby consents to the delivery
of information (including, without limitation, information required to be
delivered to the Participant pursuant to applicable securities laws) regarding
Odonate and the Subsidiaries, the Plan, the Option and the Common Stock via
Company web site or other electronic delivery.

 

6

 